743 N.W.2d 23 (2008)
Patricia EVANISH, Personal Representative of the Estate of Nick R. Evanish, Deceased, Plaintiff-Appellant,
v.
Jeffrey LEDIS, D.O., Gary L. Weber, D.O., David Dobies, D.O., Regional Cardiology Associates, P.L.C., and Genesys Regional Medical Center, Defendants-Appellees.
Docket No. 135006. COA No. 259995.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the September 6, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals because the plaintiff falls within the class of plaintiffs entitled to relief identified in our order in Mullins v. St. Joseph Mercy Hospital, ___ Mich. ___, 741 N.W.2d 300. We REMAND this case to the Genesee Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.